Citation Nr: 1222598	
Decision Date: 06/28/12    Archive Date: 07/10/12	

DOCKET NO.  06-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of service connection for residuals of thoracic fusion with scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1971 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the VARO in St. Petersburg, Florida, that severed service connection for residuals of thoracic fusion with scoliosis.  The Veteran was accorded a hearing before the undersigned in St. Petersburg, Florida, in July 2007.  A transcript of the hearing proceedings is of record and has been reviewed.

In June 2009 the Board determined that the criteria for severance of service connection for residuals of thoracic fusion with scoliosis had been met.  The Veteran and his representative appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court set aside the Board's June 2009 decision and remanded the matter for further proceedings consistent with the Memorandum Decision.  

Subsequently, the Board referred the case to an independent medical expert for a review of the record and an opinion as to whether there was clear and unmistakable evidence that the Veteran's years of active service did not aggravate her preexisting low back disability.  An opinion was obtained in February 2012 and has been associated with the claims file.  The case is now before the Board for appellate review.

The Board notes that a review of the record reveals that the Board issued a decision on April 27, 2009, which denied restoration of service connection for the residuals of thoracic fusion with scoliosis.  However, prior to dispatching the decision, additional argument from the Veteran was received.  Accordingly, the Board decision failed to provide the Veteran due process under the law.  In order to prevent prejudice to the Veteran, the April 27, 2009, decision was vacated and the June 2009 decision was entered as though the April 27, 2009, decision by the Board had never been issued.  


FINDINGS OF FACT

1.  In a March 2004 rating decision, service connection was granted for residuals of thoracic fusion with scoliosis.

2.  A November 2005 rating decision severed service connection for residuals of thoracic fusion with scoliosis.

3.  The March 2004 rating decision granting service connection for residuals of thoracic fusion with scoliosis was based on clear and unmistakable error (CUE).


CONCLUSION OF LAW

The criteria for severance of service connection for residual of thoracic fusion with scoliosis are met.  38 U.S.C.A. §§ 5109A, 5112(b) (6) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.105(d), 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was informed by letters dated in January 2004, September 2004, April 2005, and February 2008 of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefit sought, including the types of evidence that would assist in regard to her claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service personnel and treatment records, as well as private and VA records have been obtained and associated with the claims file.  Also of record are various written statements submitted by the Veteran, friends, and her accredited representative.  The Veteran was accorded an examination with opinion by VA in January 2009.  Further, the case was most recently referred to an independent medical expert in neurology for review of the entire claims file and the obtaining of an opinion.

In view of the foregoing, the Board finds that VA has more than complied with the VCAA's notification and assistance requirements.  


Pertinent Law and Regulations With Regard to 
Severance of Service Connection

Once service connection has been granted, the award of service connection will be severed only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  Daniels v. Gober, 10 Vet. App. 4747 (1997); 38 C.F.R. § 3.105(d) (2011).  

A finding of CUE requires:  (1) that either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) that the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) that a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

CUE is a very specific and a very rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of could not be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate for a determination of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under Section 3.105(a) is also applicable to VA's severance determination under 38 C.F.R. §  3.105(d).  VA has the burden of proof to establish that the original grant was CUE.  The proof required to meet this burden is the same as a claimant's burden in attempting to overturn a final decision on the basis of CUE.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current "evidence establishes that [service connection] is clearly erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).

The evidence that may be considered in determining whether severance is proper under 38 C.F.R. § 3.105(d), however, is not limited to the evidence before the RO at the time of the initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original grant of service connection.  Id.  

Factual Background 

A review of the record reveals that in a March 2004 rating decision, service connection for residuals of thoracic fusion with scoliosis was granted by the RO.  The RO proposed to sever service connection in an April 2005 rating decision.  The Veteran was advised by letter dated that same month of the proposed severance action.  She was informed she could submit evidence and request a hearing within 60 days of the proposed severance.  Thereafter, by rating decision dated in November 2005, service connection for thoracic fusion with scoliosis was severed, effective February 1, 2006.  

Applicable law provides that service connection is granted for disability resulting from personal injury suffered or disease contracted during military service, or for aggravation of a preexisting injury or disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during such service, but this presumption of aggravation can be rebutted by clear and unmistakable evidence that the disability was not aggravated by active service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection may also be established for disability which preexisted service, but was permanently aggravated therein.  A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, and the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and it improves due to inservice treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the current standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the appellant's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A review of the pertinent evidence of record, including statements from the Veteran, reflect that she was about 13 years of age when she underwent thoracic spinal fusion due to scoliosis.  While this was not noted at the time of service entrance examination, the evidence clearly and unmistakably establishes the existence of the disability before the Veteran entered active service.  

The service treatment records reflect that when she was seen on one occasion in May 1983, she reported having undergone spinal fusion in 1968.

The post service medical evidence of record includes the report of a January 2005 VA spinal examination.  Reference was made to the report of a rating examination by VA in March 2004.  The Veteran's history revealed that she developed scoliosis as a child and underwent spinal fusion in October 1966.  Surgery resulted in a solid fusion of the thoracic spine and she was able to enter the military in January 1971.  During her 16 years of service, she received treatment for back pain on three separate occasions.  She had never had any subsequent surgery involving the back.  X-ray studies done in December 2003 reportedly showed a surgical fusion from the 3rd thoracic vertebra through the 12th thoracic vertebra.  The fusion appeared solid.

The Veteran had no history of any gait disturbances such as stumbling and falling and no history of any weakness or spasticity of the lower extremities.

Following examination, diagnoses were made of:  Status postoperative spinal fusion for thoracic scoliosis; no evidence of myelopathy or radiculopathy.  

In a February 2005 addendum, the physician who conducted the January examination stated that the Veteran had fusion of the thoracic spine for scoliosis, "but after reviewing her service medical records and examining the patient, it is this examiner's opinion that her back condition was not aggravated by the military service."

The pertinent evidence also includes the report of a Compensation and Pension examination of the Veteran by VA in January 2009.  The examiner stated the purpose of the examination was to determine the nature of the Veteran's thoracic spine condition and to provide an opinion as to whether the condition had been aggravated by her military service.  The examiner added that, if she found the condition, she was asked to indicate whether or not such increase in severity was clearly and unmistakably representative of the natural progress of the condition.  The examiner stated that the entire service treatment records and the claims file had been reviewed.  It was indicated that, following the surgical fusion of the thoracic spine for scoliosis in 1966, the Veteran had no complications.  Review of the service treatment records did not reflect any complaints or treatment of spinal conditions in the first 10 years of service, most of which time the Veteran stated she spent as a mail clerk who sometimes lifted 60-pound bags of mail.  The examiner referred to a service department outpatient visit in September 1982 describing the Veteran as having bilateral sacroiliac irritation and pain.  Assessment was sacroiliac inflammation treated with Naproxen and Flexeril.  A physical therapy note in September 1982 the next day described the Veteran as having had a history of scoliosis.  The Veteran had pain and tenderness at the sacroiliac joints on flexion and palpation.  Assessment was sacroiliac irritation.  A physical therapy note several days later in October 1982 reported some improvement.  A physical therapy note later in October 1982 reflected she continued to improve, but had intermittent low back pain.  

The examiner also referred to an orthopedic note in May 1983 from a service department hospital reflecting that the Veteran was seen for evaluation of scoliosis. She had an L3 profile that prevented her from doing any crawling, stooping, jumping, or lifting over 75 pounds.  She was said to have occasional pain in the lumbosacral region (not the thoracic spine where scoliosis had been treated surgically) and she referred to pain after attempting to run for prolonged periods of time.  Neurological examination at that time showed normal reflexes in the bilateral knees and ankles.  Extension of the right toes was intact.  Nonstanding X-ray of the thoracolumbar spine showed a convexity to the left at the T2-8 levels of 35 degrees by Cobb evaluation and a curvature of the 8th thoracic vertebra through the 1st lumbar vertebra with convexity to the right with a 30 percent degree angulation by Cobb evaluation.  The assessment was a double scoliotic curve.  The condition of the sacroiliac joints was not described in the note, although the Veteran complained of pain in the lumbosacral region which, in the examiner's opinion, could have included the areas of sacroiliac joints where she had previously complained of pain.  The examining physician did not report percussion over the sacroiliac joints.  The examiner did not report any radiation of pain into the lower extremities or abnormal neurologic findings of the lower extremities.  

The examiner noted that the Veteran's rating decision in November 1990 took place without her having had an opportunity to be examined.  The rating decision was prepared by review of the service treatment records only, without the benefit of a physical examination.  The Veteran's weak knees were said to be a nonservice-connected condition.  X-ray studies were not taken of the thoracic, lumbar, or lumbosacral spine or the sacroiliac joints, although it was clear that she had had complaints of lumbosacral and sacroiliac pain in the military.  

The first post service pertinent evidence regarding the spine was performed in March 2004.  The Veteran stated that since discharge from service she had treated her low back pain with Doan's Pills and ice packs.  An X-ray study of the spine done in October 2003 showed an S-shaped scoliosis of the thoracic spine with upper convexity to the left and lower convexity to the right.  Previous fusion with resection of the spinous processes of the thoracic vertebra was noted and the bony fusion appeared to be solid.  It appeared that a lumbosacral and sacroiliac joint X-ray series were not performed in association with the March 2004 rating examination, although the Veteran had had sacroiliac joint complaints in the military and was said to have had pain in the lower lumbar region in March 2004.  

A detailed history of the Veteran's symptoms in the years following service was recorded.  A thorough clinical examination was conducted by the examiner and X-ray studies were also taken of the thoracic spine, the lumbosacral spine, and the sacroiliac joints.  The examiner's diagnoses were:  No evidence of worsening of scoliosis in the military by objective medical documentation; severe L5 - S1 degenerative disc disease at least as likely as not caused by military service; and sacroiliac joint strain, "at least as likely as not caused by military service."  

Communications from the Veteran include her assertion that although she was able to participate in team sport activities when she first entered the military, she was not able to do so at the end of her service.  She said that she struggled to walk to sick call and was incapacitated due to back pain during her service.  She supplied a time line of events detailing her activities, responsibilities, and her physical capabilities throughout service.  She stated that she fought to join the military, even going to the extent of getting a waiver from the Surgeon General, and was open and honest about her spinal fusion prior to the military.  She stated that during the last three years of her service she experienced intense pain triggered by basic activities of daily living.

The case was referred to a professor in the Department of Neurology at a university medical center.  In February 2012, he stated that he was a board-certified neurologist with 16 years of clinical experience beyond internship, residency, and fellowship training in neurology.  He reported this included experience with clinical evaluation of individuals with chronic back pain and degenerative joint disease.  He stated he had personally evaluated numerous patients with chronic back pain who were diagnosed and referred for neurosurgical and orthopedic procedures if indicated.  

The neurologist stated that he reviewed the medical chart of the Veteran.  He indicated that prior to entering service it was reported she underwent spinal fusion in October 1966.  She then entered the military in 1971, at which time she was given a waiver and passed a physical examination.  He stated "she had no difficulties performing her duties for many years."  The neurologist referred to the aforementioned February 2005 opinion from a VA physician that the residuals of thoracic fusion with scoliosis were not aggravated by her military service.  He also referred to a VA physician stating in 2009 that there was no objective evidence of worsening of her scoliosis in service.  He indicated the questions he was asked to address were the following:  Is there clear and unmistakable evidence that the Veteran's years of active service did not aggravate her preexisting low back disability?  In other words, does the medical evidence clearly and undebatedly show no service aggravation beyond the natural progression of the condition?"  

His response was as follows:  

"There is no question that scoliosis, due to in part to causing abnormal mechanical forces on the spine, contributes significantly to degenerative joint disease (DJD, or osteoarthritis), and may markedly accelerate DJD of the spine typically seen with aging.  Despite the early thoracic spinal fusion performed on this Veteran, some degree of scoliosis persisted.  Surgical procedures including spinal fusion may become impermanent due to degenerative changes of the spine associated with aging, and due to osteoporosis of underlying bone tissue (spinal vertebrae and spinous processes) with aging.  These factors often predict chronic back pain and physical disabilities with advanced aging.  

There was no evidence that the Veteran's years of active service aggravated her preexisting low back disability.  In other words, there was no evidence that military service aggravated her condition.  Instead, her condition likely worsened due [to] its natural progression.  It is very likely that her condition would have worsened similarly in the absence of her years of military service.

This expert medical opinion was derived from many years of personal clinical experience with similar individuals, and exhaustive review of the scientific and medical literature, and a review of the individual circumstances of this particular Veteran's case."

Analysis

In view of the foregoing, the Board finds that the record clearly demonstrates that the Veteran's residuals of thoracic fusion with scoliosis existed prior to entry onto active service in 1971.  The critical question for consideration here is whether there was permanent aggravation of the disability beyond natural progression during service.  The Board finds that the statutory and regulatory provisions standing at the time were incorrectly applied in granting service connection in 2004.  The Board finds that this error by the RO is undebatable and of the sort which clearly, had it not been made, would have manifestly changed the outcome.  The law does not offer any basis for granting service connection for a preexisting disability which underwent no permanent increase in severity during service.  An opinion that there was no aggravation was expressed by a VA physician who examined the Veteran in January 2005 and opined in February 2005 that based on current examination and review of the service treatment records, the Veteran's back condition was not aggravated by her military service.  Another VA physician examined the Veteran in early 2009 and expressed the same opinion.  That physician stated that he reviewed the entire claims file, to include the service treatment records for the express purpose of providing an opinion as to whether the Veteran's surgical fusion of the thoracic spine was aggravated by her military service.  That physician made specific reference to the pertinent evidence on file and performed a comprehensive physical and neurologic examination, as well as X-ray studies.  Following the clinical and X-ray testing and review of the record, the physician stated there was "no evidence of worsening of scoliosis in the military by objective medical documentation."  

The Board most recently referred the case to a board-certified neurologist at a university medical center and he agreed with the aforementioned health-care professionals.  He referred to his many years of personal clinical experience with individuals similar to the appellant as well as what he called an exhaustive review of the scientific and medical literature.  His opinion, cited above, essentially stated that there is no evidence that Veteran's years of active service aggravated her preexisting low back disability.  There is no medical opinion of record in the Veteran's favor.  

The Board notes that the two VA physicians and the independent medical expert all referred to having reviewed the entire claims file.  The VA physician who examined the Veteran in January 2009 conducted a comprehensive examination of the Veteran before providing his opinion.  The independent medical expert also referred to having reviewed the entire claims file and specifically referred to various pieces of evidence, including the Veteran's service treatment records.  

The Veteran herself has made essentially generalized statements as to her belief that the residuals of the thoracic fusion with scoliosis are related to her experiences while in the military.  However, the Board finds that the opinions of record from the VA examiners and the independent medical expert are entitled to greater weight than the generalized lay assertions of the Veteran, even if her statements are competent and credible.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations include the qualifications of the person opining).  The comments from the several trained professionals were expressed clearly and concisely that there was no permanent aggravation beyond natural progression of the residuals of thoracic fusion with scoliosis during the Veteran's active service.  These opinions support the Board's determination that the evidence of record at the time of the severance clearly and unmistakably showed that there had been no aggravation beyond natural progression during the Veteran's active service.  

The service treatment records show that she was not seen for back complaints until 1982, a time well into her military service.  At that time scoliosis was noted by history and was not specified as being confined to the thoracic spine.  Examination in December 1982, while likely cursory, as indicated by the physician in 2009, did not even mention the bony fusion of the thoracic spine.  Neurologic examination by the Service Department in 1983 was essentially unremarkable.  

Accordingly, the Board finds that service connection for residuals of thoracic fusion with scoliosis should not have been granted and was properly severed in accordance with the procedures set forth for such actions.  




ORDER

Restoration of service connection for residuals of thoracic fusion with scoliosis is denied.  


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


